UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the Act) For the quarterly period ended June 30, 2010 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Act For the transition period from to Commission File Number 000-30509 Belcrest Capital Fund LLC (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-3453080 (State of Organization) (I.R.S. Employer Identification No.) Two International Place Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: 617-482-8260 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (¶232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Act). Large Accelerated Filer X AcceleratedFiler Non-Accelerated Filer Smaller Reporting Company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X Belcrest Capital Fund LLC Index to Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited). 3 Condensed Consolidated Statements of Assets and Liabilities as of 3 June 30, 2010 and December 31, 2009 Condensed Consolidated Statements of Operations for the Three Months 4 Ended June 30, 2010 and 2009 and for the Six Months Ended June 30, 2010 and 2009 Condensed Consolidated Statements of Changes in Net Assets for the Six Months 6 Ended June 30, 2010 and the Year Ended December 31, 2009 Condensed Consolidated Statements of Cash Flows for the Six Months 7 Ended June 30, 2010 and 2009 Financial Highlights for the Six Months Ended June 30, 2010 and the 9 Year Ended December 31, 2009 Notes to Condensed Consolidated Financial Statements as of June 30, 2010 10 Item 2. Managements Discussion and Analysis of Financial Condition 22 and Results of Operations (MD&A). Item 3. Quantitative and Qualitative Disclosures About Market Risk. 26 Item 4. Controls and Procedures. 27 PART II. OTHER INFORMATION 28 Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Defaults Upon Senior Securities. 28 Item 4. (Reserved). 28 Item 5. Other Information. 28 Item 6. Exhibits. 29 SIGNATURES 30 EXHIBIT INDEX 31 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Assets and Liabilities (Unaudited) June 30, 2010 December 31, 2009 Assets: Investment in Belvedere Capital Fund Company LLC (Belvedere Company) $ 584,245,612 $ 705,444,925 Investment in Partnership Preference Units 69,931,461 69,274,637 Investment in Real Estate Joint Ventures 78,786,057 72,575,344 Investment in Co-owned Property 1,929,337 2,335,863 Affiliated investment 1,909,071 1,338,012 Total investments, at value $ 736,801,538 $ 850,968,781 Cash 20,787 1,212,932 Interest receivable from affiliated investment 240 - Other assets 417,389 567,345 Total assets $ 737,239,954 $ 852,749,058 Liabilities: Loan payable  Credit Facility $ 190,500,000 $ 194,500,000 Payable for Fund shares redeemed 896,752 568,252 Interest payable for open interest rate swap agreements 3,640 61,852 Open interest rate swap agreements, at value 765,154 3,241,582 Payable to affiliate for investment advisory and administrative fees 358,058 367,161 Payable to affiliate for servicing fee 56,190 56,209 Other accrued expenses: Interest expense 134,286 70,764 Other expenses and liabilities 590,018 1,206,007 Total liabilities $ 193,304,098 $ 200,071,827 Net assets $ 543,935,856 $ 652,677,231 Shareholders capital $ 543,935,856 $ 652,677,231 Shares outstanding (unlimited number of shares authorized) 7,283,721 8,125,199 Net asset value and redemption price per share $ 74.68 $ 80.33 See notes to unaudited condensed consolidated financial statements 3 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Investment Income: Dividends allocated from Belvedere Company (net of foreign taxes, $112,055, $150,393, $142,739 and $165,392, respectively) $ 3,370,892 $ 4,440,633 $ 6,538,880 $ 9,455,739 Interest allocated from Belvedere Company 2,366 17,052 4,448 41,239 Expenses allocated from Belvedere Company (1,052,364) (1,078,131) (2,141,511) (2,243,663) Net investment income allocated from Belvedere Company $ 2,320,894 $ 3,379,554 $ 4,401,817 $ 7,253,315 Net investment income allocated from Real Estate Joint Ventures 4,528,404 4,277,945 8,732,589 8,729,577 Distributions from Partnership Preference Units 1,515,390 1,901,230 3,030,781 3,416,621 Net investment income allocated from Co-owned Property 145,486 136,541 293,474 275,269 Interest - 10 240 253 Interest allocated from affiliated investments 1,320 4,972 2,526 9,556 Expenses allocated from affiliated investments (126) (4,411) (616) (7,710) Total investment income $ 8,511,368 $ 9,695,841 $ 16,460,811 $ 19,676,881 Expenses: Investment advisory and administrative fees $ 1,088,369 $ 1,159,933 $ 2,198,851 $ 2,422,593 Servicing fee 56,189 61,499 115,597 130,890 Interest expense on Credit Facility 1,146,818 420,332 1,686,390 958,466 Custodian and transfer agent fee 15,617 12,805 29,564 26,977 Miscellaneous 97,424 148,343 246,726 245,224 Total expenses $ 2,404,417 $ 1,802,912 $ 4,277,128 $ 3,784,150 Deduct  Reduction of custodian and transfer agent fee $ 17 $ - $ 17 $ - Net expenses $ 2,404,400 $ 1,802,912 $ 4,277,111 $ 3,784,150 Net investment income $ 6,106,968 $ 7,892,929 $ 12,183,700 $ 15,892,731 See notes to unaudited condensed consolidated financial statements 4 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) (Continued) Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investments and foreign currency transactions allocated from Belvedere Company (identified cost basis) $ (933,500 ) $ (11,978,797) $ 540,189 $ (61,957,933) Investment transactions in Partnership Preference Units (identified cost basis) 19,543 (418,032) 39,427 (12,749,038) Investment transactions allocated from affiliated investments 24 - 274 - Interest rate swap agreements (1,048,186) (1,780,322) (2,781,940) (5,894,892) Net realized loss $ (1,962,119) $ (14,177,151) $ (2,202,050) $ (80,601,863) Change in unrealized appreciation (depreciation)  Investments and foreign currency allocated from Belvedere Company (identified cost basis) $ (90,936,938) $ 98,338,504 $ (55,029,003 ) $ 40,097,559 Investment in Partnership Preference Units (identified cost basis) 592,013 8,376,177 1,020,552 17,756,661 Investment in Real Estate Joint Ventures 17,555,400 (62,802,441 ) 4,859,814 (102,004,076) Investment in Co-owned Property (325,000) (830,000 ) (700,000 ) (2,000,000) Interest rate swap agreements 856,369 1,195,417 2,476,428 3,380,834 Net change in unrealized appreciation (depreciation) $ (72,258,156) $ 44,277,657 $ (47,372,209 ) $ (42,769,022) Net realized and unrealized gain (loss) $ (74,220,275) $ 30,100,506 $ (49,574,259 ) $ (123,370,885) Net increase (decrease) in net assets from operations $ (68,113,307) $ 37,993,435 $ (37,390,559) $ (107,478,154) Amounts include net realized gain (loss) from redemptions in-kind of $(519,917), $(9,338,197), $564,841 and $(16,300,875), respectively. Amounts include net interest incurred in connection with periodic settlement of interest rate swap agreements of $1,048,186, $1,780,322, $2,781,940 and $4,198,593, respectively (Note 8). See notes to unaudited condensed consolidated financial statements 5 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Changes in Net Assets (Unaudited) Six Months Ended Year Ended June 30, 2010 December 31, 2009 Increase (Decrease) in Net Assets: From operations  Net investment income $ 12,183,700 $ 29,876,124 Net realized loss from investment transactions, foreign currency transactions and interest rate swap agreements (2,202,050) (83,700,939) Net change in unrealized appreciation (depreciation) of investments, foreign currency and interest rate swap agreements (47,372,209) 97,581,241 Net increase (decrease) in net assets from operations $ (37,390,559) $ 43,756,426 Transactions in Fund shares  Net asset value of Fund shares issued to Shareholders in payment of distributions declared $ 600,452 $ 4,083,889 Net asset value of Fund shares redeemed (69,944,179) (190,776,429) Net decrease in net assets from Fund share transactions $ (69,343,727) $ (186,692,540) Distributions  Distributions to Shareholders $ (2,007,089) $ (13,268,132) Total distributions $ (2,007,089) $ (13,268,132) Net decrease in net assets $ (108,741,375) $ (156,204,246) Net assets: At beginning of period $ 652,677,231 $ 808,881,477 At end of period $ 543,935,856 $ 652,677,231 See notes to unaudited condensed consolidated financial statements 6 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended Increase (Decrease) in Cash: June 30, 2010 June 30, 2009 Cash Flows From Operating Activities  Net decrease in net assets from operations $ (37,390,559 ) $ (107,478,154 ) Adjustments to reconcile net decrease in net assets from operations to net cash flows provided by operating activities  Net investment income allocated from Belvedere Company (4,401,817 ) (7,253,315 ) Net investment income allocated from Real Estate Joint Ventures (8,732,589 ) (8,729,577 ) Payments from Real Estate Joint Ventures 7,381,690 7,327,673 Net investment income allocated from Co-owned Property (293,474 ) (275,269 ) Amortization of deferred loan costs - Credit Facility 153,956 - Increase in other assets (4,000 ) - Increase in affiliated investment and interest receivable from affiliated investment (571,025 ) (1,984,990 ) Increase (decrease) in interest payable for open interest rate swap agreements (58,212 ) 37,033 Decrease in payable to affiliate for investment advisory and administrative fees (9,103 ) (67,253 ) Decrease in payable to affiliate for servicing fee (19 ) (12,216 ) Increase (decrease) in accrued interest and other accrued expenses and liabilities 22,533 (33,400 ) Increases in Partnership Preference Units (933 ) (1,776 ) Proceeds from sales of Partnership Preference Units 404,088 22,803,603 Decreases in investment in Belvedere Company 1,500,000 82,100,000 Payment for termination of interest rate swap agreement - (1,696,299 ) Net interest incurred on interest rate swap agreements (2,781,940 ) (4,198,593 ) Net realized loss from investment transactions, foreign currency transactions and interest rate swap agreements 2,202,050 80,601,863 Net change in unrealized (appreciation) depreciation of investments, foreign currency and interest rate swap agreements 47,372,209 42,769,022 Net cash flows provided by operating activities $ 4,792,855 $ 103,908,352 Cash Flows From Financing Activities  Proceeds from Credit Facility (Note 9) $ 193,000,000 $ - Repayments of Credit Facility (Note 9) (197,000,000 ) (93,800,000 ) Payment for deferred loan costs - Credit Facility (575,000 ) - Payments for Fund shares redeemed (3,363 ) (385,355 ) Distributions paid to Shareholders (1,406,637 ) (9,205,776 ) Payment of Special Distributions - (1,044,908 ) Net cash flows used in financing activities $ (5,985,000 ) $ (104,436,039 ) Net decrease in cash $ (1,192,145 ) $ (527,687 ) Cash at beginning of period $ 1,212,932 $ 1,761,897 Cash at end of period $ 20,787 $ 1,234,210 See notes to unaudited condensed consolidated financial statements 7 BELCREST CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Six Months Ended June 30, 2010 June 30, 2009 Supplemental Disclosure and Non-cash Operating and Financing Activities  Interest paid on loan  Credit Facility $ 1,468,912 $ 963,674 Interest paid on interest rate swap agreements, net $ 2,840,152 $ 4,161,560 Reinvestment of distributions paid to Shareholders $ 600,452 $ 4,083,889 Market value of securities distributed in payment of redemptions $ 69,612,316 $ 88,342,974 See notes to unaudited condensed consolidated financial statements 8 BELCREST CAPITAL FUND LLC Financial Highlights (Unaudited) Six Months Ended Year Ended June 30, 2010 December 31, 2009 Net asset value  Beginning of period $ 80.330 $ 74.710 Income (loss) from operations Net investment income $ 1.580 $ 3.134 Net realized and unrealized gain (loss) (6.980) 3.716 Total income (loss) from operations $ $ Distributions Distributions to Shareholders $ (0.250) $ (1.230 ) Total distributions $ $ ) Net asset value  End of period $ $ Total Return (6.77)% % Ratios as a percentage of average net assets Investment advisory and administrative fees, servicing fee and other operating expenses 1.53% 1.52 % Interest and other borrowing costs 0.55% 0.25 % Total expenses 2.08% 1.77 % Net investment income 3.94% 4.53 % Ratios as a percentage of average gross assets Investment advisory and administrative fees, servicing fee and other operating expenses 0.77% 0.77 % Interest and other borrowing costs 0.27% 0.12 % Total expenses 1.04% 0.89 % Net investment income 1.97% 2.26 % Supplemental Data Net assets, end of period (000s omitted) $ 543,936 $ 652,677 Portfolio turnover of Tax-Managed Growth Portfolio 0% 2 % (1) Calculated using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (3) Not annualized. (4) Includes the expenses of Belcrest Capital Fund LLC (Belcrest Capital) and Belcrest Realty Corporation (Belcrest Realty). (5) Includes Belcrest Capital's share of Belvedere Capital Fund Company LLC's allocated expenses, including those expenses allocated from Tax-Managed Growth Portfolio (the Portfolio). (6) Ratios do not include net interest earned or incurred in connection with interest rate swap agreements. Had such amounts been included, ratios would be lower or higher. (7) Average gross assets means the average daily amount of the value of all assets of Belcrest Capital (not including its investment in Belcrest Realty) plus all assets of Belcrest Realty minus the sum of their liabilities other than the principal amount of money borrowed. For this purpose, the assets and liabilities of Belcrest Realty include its ratable share of the assets and liabilities of its direct and indirect subsidiaries, real estate joint ventures and co- owned real property investments. (8) Annualized. (9) Excludes the value of portfolio securities contributed or distributed as a result of in-kind shareholder transactions. The portfolio turnover rate of the Portfolio including in-kind contributions and distributions was 1% and 3% for the six months ended June 30, 2010 and the year ended December 31, 2009, respectively. (10) Amounts to less than 1%. See notes to unaudited condensed consolidated financial statements 9 BELCREST CAPITAL FUND LLC as of June 30, 2010 Notes to Condensed Consolidated Financial Statements (Unaudited) 1 Basis of Presentation The condensed consolidated interim financial statements of Belcrest Capital Fund LLC (Belcrest Capital) and its subsidiaries (collectively, the Fund) have been prepared, without audit, in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted as permitted by such rules and regulations. All adjustments, consisting of normal recurring adjustments, have been included. Management believes that the disclosures are adequate to present fairly the financial position, results of operations, cash flows and financial highlights as of the dates and for the periods presented. It is suggested that these interim financial statements be read in conjunction with the annual consolidated financial statements and notes for the year ended December 31, 2009 included in the Funds Annual Report on Form 10-K dated March 1, 2010. Results for interim periods are not necessarily indicative of those to be expected for the full fiscal year. The condensed consolidated statement of assets and liabilities at December 31, 2009 and the condensed consolidated statement of changes in net assets and the financial highlights for the year then ended have been derived from the December 31, 2009 audited financial statements but do not include all of the information and footnotes required by GAAP for complete financial statements as permitted by the instructions to Form 10-Q and Article 10 of Regulation S-X. 2 Recently Issued Accounting Pronouncement In January 2010, the Financial Accounting Standards Board issued authoritative guidance on improving disclosures about fair value measurements that is effective for annual or interim reporting periods beginning after December 15, 2009. Under the new guidance, significant transfers in and/or out of Level 1 and Level 2 of the fair value hierarchy, and the reasons for the transfers should be disclosed. The guidance has an additional requirement that is effective for reporting periods beginning after December 15, 2010. This requirement states that information about certain purchases, sales, issuances, and settlements should be disclosed on a gross basis rather than on a net basis. The adoption of the new guidance requires new disclosure to the Funds financial statements, as applicable, but will not have an impact on the Funds net asset value, financial condition or results of operations. 3 Investment and Other Valuations The Fund invests in shares of Belvedere Capital Fund Company LLC (Belvedere Company). Belvedere Companys only investment is an interest in Tax-Managed Growth Portfolio (the Portfolio), a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act), the value of which is derived from a proportional interest therein. Valuation of the Portfolios securities is discussed in Note 1A of the Portfolios Notes to Financial Statements, which are included in the Funds Annual Report on Form 10-K dated March 1, 2010 . The Fund also invests in real estate investments through a controlled subsidiary, Belcrest Realty Corporation (Belcrest Realty). Such investments include preferred equity interests in real estate operating partnerships (Partnership Preference Units) affiliated with publicly traded real estate investment trusts (REITs), investments in real estate joint ventures (Real Estate Joint Ventures) and a tenancy-in-common interest in real property (Co-owned Property). The Real Estate Joint Ventures and Co-owned Property are referred to herein collectively as Subsidiary Real Estate Investments. The Fund may also invest cash on a temporary basis 10 in Eaton Vance Cash Reserves Fund, LLC (Cash Reserves Fund). Prior to February 2010, the Fund invested cash in Cash Management Portfolio (Cash Management). Cash Reserves Fund and Cash Management are affiliated investment companies managed by Eaton Vance Management (Eaton Vance) and Boston Management and Research (Boston Management), respectively. Boston Management is an indirect subsidiary of Eaton Vance Corp., a Maryland corporation and publicly-held holding company. Additionally, Belcrest Capital has interest rate swap agreements (Note 8). Boston Management makes valuation determinations in accordance with the Funds policies. The valuation policies followed by the Fund are as follows: Market prices for the Funds investments in Partnership Preference Units and Subsidiary Real Estate Investments are not readily available. Such investments are stated in the Funds condensed consolidated financial statements at fair value which represents the amount at which Boston Management, as manager of Belcrest Realty, believes would be received to sell an asset in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants under current market conditions. In valuing these investments, Boston Management considers relevant factors, data and information. Valuations of the Funds Partnership Preference Units and Subsidiary Real Estate Investments are inherently uncertain because they involve the use of assumptions and estimates. If the assumptions and estimates used in the valuations were to change, it could materially impact the fair value of the Funds holdings of Partnership Preference Units and Subsidiary Real Estate Investments. The fair value of property held by the Funds Subsidiary Real Estate Investments is based on appraisals provided by independent, licensed appraisers (Appraisers) and valuations, if applicable, prepared by Boston Management. The appraisals of properties are conducted by Appraisers on at least an annual basis. Appraisals of properties may be conducted more frequently than once a year if Boston Management determines that significant changes in economic circumstances, that may materially impact fair values, have occurred since the most recent appraisal. Each appraisal is conducted in accordance with the Uniform Standards of Professional Appraisal Practices (as well as other relevant standards). Boston Management reviews the appraisal of each property and generally relies on the assumptions and estimates made by the Appraiser when determining fair value. In deriving the fair value of a property, an Appraiser considers numerous factors, including the expected future cash flows from the property, recent sale prices for similar properties and, if applicable, the replacement cost of the property, in order to derive an indication of the amount that a prudent, informed purchaser-investor would pay for the property. For those properties not appraised by Appraisers in a given quarter , Boston Management will review the fair values of such properties and, if Boston Management believes it is warranted based on the appraisals of appraised properties or for other reasons, Boston Management may prepare a valuation of such properties considering results of operations, market conditions, significant changes in economic circumstances, recent independent appraisals of similar properties and/or other relevant facts or circumstances. In determining valuations, Boston Management follows a process consistent with industry practice and the practice of Appraisers, as described above. Valuations may occur more frequently than quarterly if it is determined by Boston Management that the current property valuation has changed materially since the most recent appraisal or valuation. 11 Boston Management determines the fair value of the Funds equity interest in a Real Estate Joint Venture based on an estimate of the allocation of equity interests between Belcrest Realty and the unaffiliated minority investor of the Real Estate Joint Venture (the Operating Partner). This allocation is generally calculated by a third party specialist, using current valuations of the properties owned by the Real Estate Joint Venture. The specialist uses a financial model that considers (i) the terms of the joint venture agreement relating to allocation of distributable cash flow, (ii) the expected duration of the joint venture, and (iii) the projected property values and cash flows from the properties based on estimates used in the property valuations. The estimated allocation of equity interests between Belcrest Realty and the Operating Partner of a Real Estate Joint Venture is prepared quarterly and reviewed by Boston Management. Interim allocations of equity interests may be conducted more frequently than quarterly if Boston Management determines that significant changes in economic circumstances that may materially impact the allocation of equity interests have occurred since the most recent allocation. Boston Management determines the fair value of the Funds interest in Co-owned Property by applying the Funds ownership interest to the net asset value of the Co-owned Property. The fair value of the Partnership Preference Units is based on analysis and calculations performed on at least a monthly basis by a third party service provider. The service provider calculates an estimated price and yield (before accrued distributions) for each issue of Partnership Preference Units based on descriptions of such issue provided by Boston Management and certain publicly available information including, but not limited to, the trading prices of publicly issued debt and/or preferred stock instruments of the same or similar issuers, which may be adjusted to reflect the illiquidity and other structural characteristics of the Partnership Preference Units (such as call provisions). Daily valuations of Partnership Preference Units are determined by adjusting prices from the service provider to account for accrued distributions under the terms of the Partnership Preference Units. If changes in relevant markets, events that materially affect an issuer or other events that have a significant effect on the price or yield of Partnership Preference Units occur, relevant prices or yields may be adjusted to take such occurrences into account. Boston Management reviews the analysis and calculations performed by the service provider. Boston Management generally relies on the assumptions and estimates made by the service provider when determining the fair value of the Partnership Preference Units. Cash Reserves Fund and Cash Management generally value their investment securities utilizing the amortized cost valuation technique in accordance with Rule 2a-7 under the 1940 Act, pursuant to which Cash Reserves Fund and Cash Management must comply with certain conditions. This technique involves initially valuing a portfolio security at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. If amortized cost is determined not to approximate fair value, Cash Reserves Fund and Cash Management may value their investment securities based on available market quotations provided by a third party pricing service. Interest rate swap agreements are normally valued on the basis of valuations furnished daily by a third party pricing service. The valuations are based on the present value of fixed and projected floating rate cash flows over the term of the agreement. Future cash flows are discounted to their present value using swap quotations provided by electronic data services or by broker-dealers. Changes in the fair value of the Funds investments are recorded as unrealized appreciation (depreciation) in the condensed consolidated statements of operations. 12 4 Fair Value Measurements GAAP establishes a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three levels of the fair value hierarchy are described below. Level 1  Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2  Quoted prices in markets that are not considered to be active or financial instruments for which all significant inputs are observable, either directly or indirectly; Level 3  Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. In determining the fair value of its investments, the Fund uses appropriate valuation techniques based on available inputs. The Fund maximizes its use of observable inputs and minimizes the use of unobservable inputs when measuring fair value. If market data is not readily available, fair value is based upon other significant unobservable inputs such as inputs that reflect the Funds own assumptions about the inputs market participants would use in valuing the investment. Investments valued using unobservable inputs are classified to the lowest level of any input that is most significant to the valuation. Thus, a valuation may be classified as Level 3 even though the valuation may include significant inputs that are readily observable. The Funds assets classified as Level 3 as of June 30, 2010 and December 31, 2009 represent 20.4% and 16.9%, respectively, of the Funds total assets. The following tables present for each of the hierarchy levels, the Funds assets and liabilities that are measured at fair value as of June 30, 2010 and December 31, 2009. Fair Value Measurem ents at June 30, 201 0 Description Total Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $ 584,245,612 $ - $ 584,245,612 $ - Partnership Preference Units 69,931,461 - - 69,931,461 Real Estate Joint Ventures 78,786,057 - - 78,786,057 Co-owned Property 1,929,337 - - 1,929,337 Affiliated Investment 1,909,071 - 1,909,071 - Total $ 736,801,538 $ - $ 586,154,683 $ 150,646,855 Liabilities Interest Rate Swap Agreements $ 765,154 $ - $ 765,154 $ - (1) Belvedere Companys only investment is an interest in the Portfolio, a management investment company registered under the 1940 Act that invests primarily in a diversified portfolio of equity securities. Belvedere Companys investment in the Portfolio is classified as Level 1. However, because the Fund invests in the Portfolio through Belvedere Company, which is not registered under the 1940 Act, the Funds investment in Belvedere Company is classified as Level 2. The Funds investment in Belvedere Company is redeemable on a daily basis at its net asset value subject to certain restrictions of the Belvedere Company operating agreement. The fair value of the Funds investment in Belvedere Company is the Funds pro rata share of the net asset value of Belvedere Company. The transfer of the Funds investment in Belvedere Company from Level 1 to Level 2 for the six months ended June 30, 2010 takes into consideration these items along with accounting guidance regarding fair value measurements. 13 Fair Value Measurements at December 31, 2009 Description Total Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $ 705,444,925 $ 705,444,925 $ - $ - Partnership Preference Units 69,274,637 - - 69,274,637 Real Estate Joint Ventures 72,575,344 - - 72,575,344 Co-owned Property 2,335,863 - - 2,335,863 Affiliated Investment 1,338,012 1,338,012 - - Total $ 850,968,781 $ 706,782,937 $ - $ 144,185,844 Liabilities Interest Rate Swap Agreements $ 3,241,582 $ - $ 3,241,582 $ - The following tables present the changes in the Level 3 fair value category for the three months and six months ended June 30, 2010 and 2009. Level 3 Fair Value Measurements for the Three Months Ended June 30, 2010 Partnership Preference Real Estate Co-owned Units Joint Ventures Property Total Beginning balance as of March 31, 2010 $ 69,529,804 $ 60,447,346 $ 2,108,851 $ 132,086,001 Net realized gain 19,543 - - 19,543 Net change in unrealized appreciation (depreciation) 592,013 17,555,400 (325,000 ) 17,822,413 Net sales (209,899 ) - - (209,899 ) Net investment income - 4,528,404 145,486 4,673,890 Other - (3,745,093 ) - (3,745,093 ) Net transfers in and/or out of Level 3 - Ending balance as of June 30, 2010 $ 69,931,461 $ 78,786,057 $ 1,929,337 $ 150,646,855 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2010 $ 605,805 $ 17,555,400 $ (325,000 ) $ 17,836,205 14 Level 3 Fair Value Measurements for the Three Months Ended June 30, 2009 Partnership Preference Real Estate Co-owned Units Joint Ventures Property Total Beginning balance as of March 31, 2009 $ 48,572,364 $ 144,440,854 $ 3,550,262 $ 196,563,480 Net realized loss (418,032 ) - - (418,032 ) Net change in unrealized appreciation (depreciation) 8,376,177 (62,802,441 ) (830,000 ) (55,256,264 ) Net purchases 177,672 - - 177,672 Net investment income - 4,277,945 136,541 4,414,486 Other - (3,272,361 ) - (3,272,361 ) Net transfers in and/or out of Level 3 - Ending balance as of June 30, 2009 $ 56,708,181 $ 82,643,997 $ 2,856,803 $ 142,208,981 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2009 $ 8,309,952 $ (62,802,441 ) $ (830,000 ) $ (55,322,489 ) Level 3 Fair Value Measurements for the Six Months Ended June 30, 2010 Partnership Preference Real Estate Co-owned Units Joint Ventures Property Total Beginning balance as of December 31, 2009 $ 69,274,637 $ 72,575,344 $ 2,335,863 $ 144,185,844 Net realized gain 39,427 - - 39,427 Net change in unrealized appreciation (depreciation) 1,020,552 4,859,814 (700,000 ) 5,180,366 Net sales (403,155 ) - - (403,155 ) Net investment income - 8,732,589 293,474 9,026,063 Other - (7,381,690 ) - (7,381,690 ) Net transfers in and/or out of Level 3 - Ending balance as of June 30, 2010 $ 69,931,461 $ 78,786,057 $ 1,929,337 $ 150,646,855 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2010 $ 1,046,926 $ 4,859,814 $ (700,000 ) $ 5,206,740 15 Level 3 Fair Value Measurements for the Six Months Ended June 30, 2009 Partnership Preference Real Estate Co-owned Units Joint Ventures Property Total Beginning balance as of December 31, 2008 $ 74,502,385 $ 183,246,169 $ 4,581,534 $ 262,330,088 Net realized loss (12,749,038 ) - - (12,749,038 ) Net change in unrealized appreciation (depreciation) 17,756,661 (102,004,076 ) (2,000,000 ) (86,247,415 ) Net sales (22,801,827 ) - - (22,801,827 ) Net investment income - 8,729,577 275,269 9,004,846 Other - (7,327,673 ) - (7,327,673 ) Net transfers in and/or out of Level 3 - Ending balance as of June 30, 2009 $ 56,708,181 $ 82,643,997 $ 2,856,803 $ 142,208,981 Net change in unrealized appreciation (depreciation) from investments still held at June 30, 2009 $ 4,459,512 $(102,004,076 ) $ (2,000,000 ) $ (99,544,564 ) (1) Represents net investment income recorded using the equity method of accounting. (2) Represents capital distributions recorded using the equity method of accounting. 5 Investment Transactions The following table summarizes the Funds investment transactions, other than short-term investments, for the six months ended June 30, 2010 and 2009. Six Months Ended Investment Transactions June 30, 2010 June 30, 2009 Decreases in investment in Belvedere Company $ 71,112,316 $ 170,442,974 Increases in Partnership Preference Units $ 933 $ 1,776 Decreases in Partnership Preference Units $ 404,088 $ 22,803,603 Decreases in investment in Real Estate Joint Ventures $ 7,381,690 $ 7,327,673 16 6 Indirect Investment in the Portfolio The following table summarizes the Funds investment in the Portfolio through Belvedere Company for the six months ended June 30, 2010 and 2009, including allocations of income, expenses and net realized and unrealized gains (losses). Six Months Ended June 30, 2010 June 30, 2009 Belvedere Companys interest in the Portfolio $ 5,629,028,525 $ 6,326,489,008 The Funds investment in Belvedere Company $ 584,245,612 $ 687,366,177 Income allocated to Belvedere Company from the Portfolio $ 62,569,237 $ 86,032,598 Income allocated to the Fund from Belvedere Company $ 6,543,328 $ 9,496,978 Expenses allocated to Belvedere Company from the Portfolio $ 15,470,225 $ 15,361,088 Expenses allocated to the Fund from Belvedere Company $ 2,141,511 $ 2,243,663 Net realized gain (loss) from investment transactions and foreign currency transactions allocated to Belvedere Company from the Portfolio $ 5,439,034 $ (566,277,763 ) Net realized gain (loss) from investment transactions and foreign currency transactions allocated to the Fund from Belvedere Company $ 540,189 $ (61,957,933 ) Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to Belvedere Company from the Portfolio $ (538,118,805 ) $ 391,848,248 Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to the Fund from Belvedere Company $ (55,029,003 ) $ 40,097,559 (1) As of June 30, 2010 and 2009, the value of Belvedere Companys interest in the Portfolio represents 70.6% and 71.6% of the Portfolios net assets, respectively. (2) As of June 30, 2010 and 2009, the Funds investment in Belvedere Company represents 10.4% and 10.9% of Belvedere Companys net assets, respectively. (3) Expenses allocated to the Fund from Belvedere Company represent: Six Months Ended June 30, 2010 June 30, 2009 Expenses allocated from the Portfolio $ 1,620,642 $ 1,695,026 Servicing fee $ 506,715 $ 528,970 Operating expenses $ 14,154 $ 19,667 A summary of the Portfolios Statement of Assets and Liabilities at June 30, 2010, December 31, 2009 and June 30, 2009 and its operations for the six months ended June 30, 2010, for the year ended December 31, 2009 and for the six months ended June 30, 2009 follows: June 30, 2010 December 31, 2009 June 30, 2009 Investments, at value $ 7,959,822,749 $ 9,444,013,841 $ 8,798,281,112 Other assets 17,631,540 39,398,248 46,177,099 Total assets $ 7,977,454,289 $ 9,483,412,089 $ 8,844,458,211 Investment adviser fee payable $ 3,220,115 $ 3,590,334 $ 3,367,917 Other liabilities 657,348 342,491 418,975 Total liabilities $ 3,877,463 $ 3,932,825 $ 3,786,892 Net assets $ 7,973,576,826 $ 9,479,479,264 $ 8,840,671,319 17 June 30, 2010 December 31, 2009 June 30, 2009 Total investment income $ 88,490,921 $ 214,172,161 $ 118,415,469 Investment adviser fee $ 20,916,721 $ 41,375,335 $ 19,920,922 Other expenses 953,918 1,745,255 907,932 Total expenses $ 21,870,639 $ 43,120,590 $ 20,828,854 Net investment income $ 66,620,282 $ 171,051,571 $ 97,586,615 Net realized gain (loss) from investment transactions and foreign currency transactions 86,327,876 (446,364,875 ) (581,145,577 ) Net change in unrealized appreciation (depreciation) of investments and foreign currency (842,681,069 ) 2,039,540,383 385,653,299 Net increase (decrease) in net assets from operations $ (689,732,911 ) $ 1,764,227,079 $ (97,905,663 ) (1) Amounts include net realized gain (loss) from redemptions in-kind of $86,419,296, $(67,236,452) and $(94,639,592), respectively. 7 Investment in Real Estate Joint Ventures At June 30, 2010 and December 31, 2009, Belcrest Realty held investments in two Real Estate Joint Ventures, Lafayette Real Estate LLC (Lafayette) and Allagash Property Trust (Allagash). Belcrest Realty held a majority economic interest of 67.6% and 68.9% in Lafayette and 88.7% and 87.1% in Allagash as of June 30, 2010 and December 31, 2009, respectively. Lafayette owns office properties and Allagash owns industrial distribution properties. Combined and condensed financial data of the Real Estate Joint Ventures is presented below. June 30, 2010 December 31, 2009 Investment in real estate $ 656,475,000 $ 645,699,200 Other assets 13,840,803 14,638,408 Total assets $ 670,315,803 $ 660,337,608 Mortgage notes payable, at face $ 554,341,651 $ 552,859,762 Other liabilities 8,804,019 9,991,469 Total liabilities $ 563, $ 562,851,231 Shareholders equity $ 107,170,133 $ 97,486,377 Total liabilities and shareholders equity $ 670,315,803 $ 660,337,608 (1) The mortgage notes payable generally cannot be prepaid or otherwise disposed of without incurring a substantial prepayment penalty. The Real Estate Joint Ventures generally have no current plans to prepay or otherwise dispose of the mortgage notes payable without the sale of the related real property. 18 Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Revenues $ 19,924,064 $ 20,004,199 $ 40,397,577 $ 40,412,844 Expenses 14,086,882 14,404,211 29,082,423 29,058,378 Net investment income before unrealized appreciation (depreciation) $ 5,837,182 $ 5,599,988 $ 11,315,154 $ 11,354,466 Change in net unrealized appreciation (depreciation) 22,737,266 (76,499,420
